IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


MICHAEL G. LUTZ LODGE NO. 5, OF          : No. 175 EAL 2014
THE FRATERNAL ORDER OF POLICE,           :
                                         :
                   Petitioner            : Petition for Allowance of Appeal from the
                                         : Order of the Commonwealth Court
                                         :
             v.                          :
                                         :
                                         :
CITY OF PHILADELPHIA,                    :
                                         :
                   Respondent            :


                                      ORDER


PER CURIAM

      AND NOW, this 1st day of October, 2014, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:



      (1)   Whether the Commonwealth Court’s order allowing a panel of arbitrators
            to address an issue never raised in the underlying interest arbitration
            proceedings is contrary to decades of authority from courts of this
            Commonwealth limiting the authority of arbitrators to address only those
            issues timely and properly placed before them?

      (2)   Whether the Commonwealth Court’s order allowing a panel of arbitrators
            to address an issue never raised in the underlying interest arbitration
            proceedings is contrary to decades of authority from courts of this
            Commonwealth stating that decisions of Act 111 arbitrators are to be
            rendered swiftly and with finality?


      Justice McCaffery did not participate in the consideration or decision of this

matter.